Citation Nr: 0533803	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for non-
Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for non-
Hodgkin's lymphoma.    

In his substantive appeal statement, the veteran requested a 
personal hearing to be held at the RO and conducted by a 
Veterans Law Judge; however, in September 2004, he canceled 
his hearing request.    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In an unappealed September 1989 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for non-Hodgkin's lymphoma; the evidence received 
since the September 1989 RO decision includes evidence that 
is cumulative or redundant of evidence previously considered 
and does not, by itself or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for non-
Hodgkin's lymphoma; and the September 1989 RO decision is 
final.  38 U.S.C. § 4005(c) (1988); 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989); 38 C.F.R. § 3.156 (2005); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in October 2002, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in May 2002.  In the letter, the RO 
advised him of what was required to prevail on his 
application to reopen a claim of service connection for non-
Hodgkin's lymphoma (e.g., new and material evidence, and how 
those terms are defined), what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in October 2002 setting forth the requirements 
for reopening previously denied claims for service 
connection, and was advised as to the nature of the evidence 
necessary to substantiate his claim to reopen.  While the 
rating decision furnished a somewhat inaccurate definition of 
what constituted new and material evidence to reopen his 
claim, such inaccuracy was subsequently corrected in the 
statement of the case issued in March 2003, which contained 
the regulations pertinent to reopening claims with new and 
material evidence, and particularly the proper definition of 
"new and material evidence" to reopen the veteran's claim.  
As such, the earlier deficiency in the rating decision was 
cured (rendered harmless).  The statement of the case also 
contained 38 C.F.R. § 3.159 and the United States Codes cites 
relevant to the VCAA.  Moreover, the document provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  

Thus, through the aforementioned documents mailed to the 
veteran, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  In short, the veteran has been notified of 
the information or evidence necessary to substantiate his 
claim and the parties responsible for obtaining that 
evidence.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus 
applies to the veteran's claim to reopen, which was received 
in April 2002.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, they 
are applicable to the veteran's claim to reopen, which was 
received in April 2002.  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  The 
veteran maintains that he is entitled to service connection 
for non-Hodgkin's lymphoma.  He was afforded the opportunity 
to testify at a personal hearing at the RO before a Veterans 
Law Judge, which he cancelled in September 2004.  The RO has 
previously obtained the veteran's service medical records.  
The veteran has not identified any VA treatment records for 
the RO to obtain on his behalf.  The RO has twice attempted 
to obtain private medical treatment records (University of 
Michigan Hospital) identified by the veteran, but to no 
avail, and the veteran was notified of this by rating 
decision of October 2002.  Neither the veteran nor his 
representative has identified any additional evidence or 
information that could be obtained to substantiate the claim.  
The Board notes that VA's duties under the VCAA do not 
mandate obtaining a medical examination or opinion prior to a 
claim having been reopened.  Accordingly, the Board is 
satisfied that insofar as such are applicable to the 
veteran's claim to reopen, the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  New and Material Evidence to Reopen Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in a rating decision of September 
1989 denied service connection for non-Hodgkin's lymphoma.  
In a letter dated in October 1989, the RO informed the 
veteran of its September 1989 determination and of his rights 
to appeal.  As the veteran did not appeal the RO's September 
1989 decision, it is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is received.  38 U.S.C. § 4005(c) (1988); 38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989); 38 C.F.R. § 3.156 (2005); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

The last final disallowance of the veteran's claim in this 
case is the September 1989 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claim of service connection for non-
Hodgkin's lymphoma.
 
When the RO in September 1989 denied the claim of service 
connection for non-Hodgkin's lymphoma, it had considered the 
veteran's service medical and personnel records and VA 
outpatient and inpatient medical records dated in 1989.  The 
service personnel records show that the veteran served on 
active duty from June 1976 to June 1980.  The service medical 
records show no complaints, treatment, or diagnosis of non-
Hodgkin's lymphoma.  The records do show that the veteran was 
seen in July 1977 with complaints of fatigability, frontal 
headaches, and cervical lymphadenopathy.  The diagnosis was 
probable mononucleosis, rule out hepatitis.  In August 1977, 
the diagnosis was mononucleosis, stable.  In January 1978, 
the veteran complained of a sore throat.  His throat appeared 
red and his nodes were swollen.  The assessment was strep 
throat.  In June 1979, he felt sick and unable to do 
anything.  His lymph nodes on the left side were inflamed, 
and the assessment was viral syndrome.  In July 1979, the 
veteran complained of a cough, sore throat, and generalized 
malaise; the assessment was rule out viral syndrome.  His 
symptoms persisted, and a week later he was seen with tender 
cervical nodes, among other things.  The assessment was rule 
out strep throat/bronchitis.  In November 1979, the veteran 
complaining of runny nose, congestion, fever, and weakness.  
Clinical findings included erythematic tonsils and some 
lymphadenopathy to the left neck.  The assessment was sinus 
congestion.  In March 1980, the veteran complained of swollen 
tonsils, and the impression was rule out strep.  At the time 
of the June 1980 separation physical examination, the veteran 
was evaluated as normal, without notation of any defects or 
diseases.  

The VA records considered by the RO in September 1989 show 
that veteran was diagnosed with non-Hodgkin's lymphoma in 
1988 following a biopsy.  He was seen at the VA for an 
oncology consultation in early 1989, and in May 1989 he was 
admitted to the hospital to rule out any recurrence of the 
disease via a bone marrow aspiration and biopsy.  

The evidence received since the September 1989 rating 
decision consists of duplicative copies of the veteran's 
service medical records, private medical records dated from 
1988 to 2002, and statements of the veteran.  In various 
statements, the veteran contends that the onset of his non-
Hodgkin's lymphoma was during his period of active service.  
He argues that non-Hodgkin's lymphoma has a slow onset of 
symptoms and that, in his case, the onset of symptoms of his 
disease, such as swollen lymph nodes, were present during 
service.  He resubmitted copies of service medical records, 
stating his belief that the RO did not consider them in the 
first instance.  He maintains that the actual diagnosis of 
non-Hodgkin's lymphoma does not usually appear until years 
later.  The private medical records from various sources to 
include pathology reports and treatment records from his 
physician, M.H., M.D., show that the veteran was diagnosed 
with non-Hodgkin's lymphoma following a biopsy of a lymph 
node in the neck in September 1988.  He began chemotherapy 
but was then switched to radiation therapy treatments.  Over 
the ensuing years, he received treatment (on occasion as an 
inpatient) as his symptoms warranted.  

In regard to the evidence submitted since the September 1989 
RO decision, the Board finds that to the extent that it was 
not in existence at the time of the previous RO decision it 
constitutes new evidence.  Therefore, duplicative copies of 
the service medical records would not be considered "new" 
as they were of record and considered by the RO in September 
1989.  However, the private medical records showing treatment 
of non-Hodgkin's lymphoma are "new" because none of these 
records was associated with the file for consideration by the 
RO in September 1989 and because many of them were not even 
obtainable in 1989.  Notwithstanding such evidence being 
considered "new," the Board finds that the additional 
evidence is not "material" as it does not relate to the 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim, 
as required under 38 C.F.R. § 3.156.  

In this case, the required "unestablished fact" in regard 
to non-Hodgkin's lymphoma consists of medical evidence that 
the veteran's current disease, initially diagnosed in 1988, 
had its onset during his period of service.  In other words, 
a medical link between the current disability and disease 
documented in service.  

The additional (private) medical records show diagnosis of 
non-Hodgkin's lymphoma in 1988 and treatment for the disease 
since that time.  There is no medical evidence probative of 
the issue of whether the veteran's current non-Hodgkin's 
lymphoma is related to certain symptom complaints and 
treatment during active service.  At the time of the 
September 1989 decision, there was no medical nexus or 
relationship between the veteran's non-Hodgkin's lymphoma 
diagnosed in 1988, on the one hand, and any complaints, 
treatment or diagnosis of lymphoma during service, on the 
other hand.  The medical evidence added to the file since 
September 1989 still does not relate to this necessary 
element in order to reopen the claim.  Similar to the 
evidence considered by the RO in September 1989, the new 
evidence added to the file shows initial diagnosis of the 
disease in 1988 and current treatment of the disease, but 
there is no showing that the current condition relates to 
service or to disease therein.  

As recognized before by the RO, there is a gap of many years 
between service and records of diagnosis and treatment for 
non-Hodgkin's lymphoma.  Thus, when considered with the 
previous evidence, the new evidence relevant to the initial 
diagnosis and ongoing treatment of the condition in issue is 
in essence cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim in 
September 1989.  In short, it is the Board's opinion that the 
new evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.

Since the September 1989 RO decision, the veteran has 
submitted additional written statements specifically relating 
non-Hodgkin's lymphoma to various symptom complaints and 
treatment during service.  He argues that due to the slow 
onset of the symptoms of non-Hodgkin's lymphoma, the 
diagnosis for the disease may not be made for many years.  
His statements are presumed credible, and, to the extent not 
cumulative and redundant of assertions and theories already 
raised, are considered new evidence.  Nevertheless, his 
assertions that the early onset of his non-Hodgkin's lymphoma 
was during his period of service are not material evidence 
because he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Hickson v. West, 12 
Vet. App. 247 (1998), for example, the Court held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.

In sum, none of the evidence submitted since the September 
1989 RO decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim of entitlement to service 
connection for non-Hodgkin's lymphoma has not been reopened, 
and the September 1989 RO decision remains final.  


ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for non-
Hodgkin's lymphoma, the claim is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


